Opinion issued August 15, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00509-CR
                           ———————————
                    VICTOR KEITH WILSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                       Trial Court Case No. 95CR0904


                         MEMORANDUM OPINION

      Appellant, Victor Keith Wilson, was convicted of murder, and was sentenced

to 35 years’ imprisonment. On appeal, we affirmed the trial court’s judgment in an

unpublished opinion. See Wilson v. State, No. 01-97-00601-CR, 1999 WL 548641,

at *1 (Tex. App.—Houston [1st Dist.] July 29, 1999, pet. ref’d) (not designated for
publication). Appellant later filed a post-conviction motion for forensic DNA

testing. See TEX. CODE. CRIM. PROC. art. 64.01(a–1). The trial court denied the

motion. See id. art. 64.03(a). Appellant timely filed a notice of appeal. See id. art.

64.05.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.

See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

         Appellant’s counsel has certified that he mailed a copy of the motion to

withdraw and the Anders brief to appellant and informed appellant of his right to file

a response and to access the record. See In re Schulman, 252 S.W.3d 403, 408 (Tex.

Crim. App. 2008). Furthermore, counsel certified that he sent appellant the form

motion for pro se access to the records for his response. See Kelly v. State, 436
S.W.3d 313, 322 (Tex. Crim. App. 2014). This Court granted appellant’s pro se


                                           2
motion to access the appellate record and a copy of the record was sent to appellant.

See id. Appellant filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 See TEX. R. APP. P. 43.2(a). Attorney Mark W. Stevens must



1
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27
      (Tex. Crim. App. 2005).
                                             3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                  PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4